DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonderys (2019/0090701) in view of Conrad (2019/0282048).
Regarding Claim 1, Tonderys teaches a hand vacuum cleaner (Ref. 100, Fig. 1, [0063]) having a front end (Ref. 142, Fig.1, [0063]) and a rear end (Ref. 140, Fig. 1, [0063]) and a longitudinal axis (See Labeled, Figure 4 below) extending between the front and rear ends, the hand vacuum cleaner 5comprising: 
(a) a main body (Ref. 102, Fig. 102, [0063]); 
(b) an air flow passage extending from a dirty air inlet (Ref. 120, Fig. 4, [0065])  wherein an air treatment chamber (Ref. 106, Fig. 1&4, [0063]), a filter (Ref. 124, Fig. 7, [0069]) in a filter chamber (Ref. 108, Fig. 1, [0066]) and a suction motor (Ref. 126, Fig. 1-4, [0063]) are provided in the air flow passage (c) a housing (Ref. 110, Fig. 3, [0066], external portion of 110) rotatably mounted to the main body about a rotational axis (Ref. 149, Fig. 3, [0066]), the housing including at least a portion of the air treatment chamber (Ref. 110, Fig. 1, [0066], internal portion of 110) and least a portion of the filter chamber (Ref. 108, Fig. 4, [0066]), the filter chamber provided in a filter housing (Ref. 107, [0075]), the housing moveable between an in use position (Fig. 1) in which each of the air treatment chamber and the filter chamber are closed and an emptying position (Fig. 3) in which of the air treatment chamber is open (Fig. 3 shows the air treatment chamber is open) and a portion of the filter housing is moved with respect to a remainder of the filter housing (Fig. 6 shows the overlapped portion that keeps the filter chambered biased and it is moved with the chamber is open) whereby the filter chamber is opened, a first end of the housing (Fig. 1, Labeled below)having an open end of the air treatment chamber when the housing is in the emptying position (Fig. 3&7) when the housing is in the emptying position and a second end of the housing (Fig. 1, Labeled below) longitudinally spaced from the first end having the portion of the filter housing when the housing is in the emptying position, wherein when the housing is in emptying position, the first end is located on one side of the rotational axis (Fig. 7) and the second end is located on an opposite side of the rotational axis (Fig. 7). 
Tonderys teaches an airflow passage extending from a dirty air inlet but fails to explicitly teach a clean air outlet.  Conrad teaches a wand type hand vacuum cleaner and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean a surface.  Conrad further teaches a clean air outlet (Ref. 120, Fig. 1, [0204-0205]).  Conrad teaches the clean air outlet along with the idea of the airflow being from the dirty air inlet, as taught by Tonderys, to the clean air outlet [0204-0205].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the hand vacuum cleaner main body, as taught by Tonderys, with a clean air outlet, as taught by Conrad, since such a modification is merely an alternate equivalent structure to allow the hand vacuum cleaner to function as intended.

    PNG
    media_image1.png
    414
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    873
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    425
    678
    media_image3.png
    Greyscale


Regarding Claim 2, Tonderys in view of Conrad teaches the limitations of claim 1, as described above, and Tonderys further teaches wherein the housing is rotatably mounted to the main body at a location between the first and second ends (note based on labeled figures 1 above, the housing is mounted rotatably to the main body between the first and second ends).

Regarding Claim 3, Tonderys in view of Conrad teaches the limitations of claim 1, as described above, and Tonderys further teaches wherein the hand vacuum cleaner has an upper end (Fig. 1, labeled below) and a lower end (Fig. 1, labeled below) and, when the housing is in emptying position, the first end faces downwardly (Fig. 7, labeled above) and the second end faces upwardly (Fig 7, labeled above). 

    PNG
    media_image4.png
    316
    794
    media_image4.png
    Greyscale


Regarding Claim 4, Tonderys in view of Conrad teaches the limitations of claim 1, as described above, and Tonderys further teaches wherein the filter is located in the portion of the filter chamber provided in the housing (Fig. 4).

Regarding Claim 5, Tonderys in view of Conrad teaches the limitations of claim 1, as described above, and Tonderys further teaches wherein the open end of the air treatment chamber extends in a first plane (Fig. 1, labeled below), the longitudinal axis intersects the first plane and an included angle (Fig. 1, labeled below) between the longitudinal axis and the first plane is acute, and the open end of the filter chamber extends in a second plane (Fig. 1, labeled below) that is 5generally parallel to the first plane (Fig. 1, labeled below)

    PNG
    media_image5.png
    417
    873
    media_image5.png
    Greyscale

Regarding Claim 6, Tonderys in view of Conrad teaches the limitations of claim 1, as described above, and Tonderys further teaches wherein the air treatment chamber (Ref. 106, Fig.3) is positioned in the air flow passage downstream from the dirty air inlet (Ref. 120, Fig. 1&3), the filter is positioned in the air flow passage downstream from the air treatment chamber (Ref. 108, Fig. 3) and 10the suction motor is positioned in the air flow passage downstream from the filter wherein the air treatment chamber, the filter and the suction motor are arranged linearly when the housing is in the in use position.

Regarding Claim 7, Tonderys teaches a hand vacuum cleaner (Ref. 100, Fig. 1, [0063]) having a front end (Ref. 142, Fig.1, [0063]) and a rear end (Ref. 140, Fig. 1, [0063]) and a longitudinal 15axis (See Labeled, Figure 4 below) extending between the front and rear ends, the hand vacuum cleaner comprising: 
(a) a main body (Ref. 102, Fig. 102, [0063]); 
(b) an air flow passage extending from a dirty air inlet (Ref. 120, Fig. 4, [0065]) wherein an air treatment chamber (Ref. 106, Fig. 1, [0063]), a filter (Ref. 124, Fig. 7, [0069]) in a filter chamber (Ref. 108, Fig. 1, [0066]) and a suction motor (Ref. 126, Fig. 1-4, [0063]) are provided in the air flow passage; 73526993Appl. No. 16/818,438 Response to Office Action dated December 14, 2021 Response dated March 14, 2022 
(c) a housing (Ref. 110, Fig. 3, [0066], external portion of 110) rotatably mounted to the main body, the housing including at least a portion of the air treatment chamber (Ref. 110, Fig. 1, [0066], internal portion of 110) and at least a portion of the filter chamber (Ref. 108, Fig. 1, [0066]), the housing moveable between an in use position (Fig. 1) in which each of the air treatment chamber and the filter chamber are closed and an emptying 25position (Fig. 3) in which the each of the air treatment chamber and the filter chamber are open, a first end of the housing (Fig. 1, Labeled below) having an open end of the air treatment chamber when the housing is in the emptying position (Fig. 3&7) and a second end of the housing (Fig. 1, Labeled below) longitudinally spaced from the first end having a member (Ref. 154, [0070], Fig. 6) which separates the air treatment chamber from the filter when the housing is in the emptying position, wherein when the housing is in emptying position, the first end is located on one side of the longitudinal axis and the second end is located on an opposite side of the longitudinal axis (note the location of the second end is above the longitudinal axis of housing (102) as seen in Fig. 7 below. Therefore, the second end is located on a top side of the longitudinal axis and the first end is located below and/or a bottom side of the longitudinal axis).  
Tonderys teaches an airflow passage extending from a dirty air inlet but fails to explicitly teach a clean air outlet.  Conrad teaches a wand type hand vacuum cleaner and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean a surface.  Conrad further teaches a clean air outlet (Ref. 120, Fig. 1, [0204-0205]).  Conrad teaches the clean air outlet along with the idea of the airflow being from the dirty air inlet, as taught by Tonderys, to the clean air outlet [0204-0205].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the hand vacuum cleaner main body, as taught by Tonderys, with a clean air outlet, as taught by Conrad, since such a modification is merely an alternate equivalent structure to allow the hand vacuum cleaner to function as intended.

Regarding Claim 8, Tonderys in view of Conrad teaches the limitations of claim 7, as described above, and Tonderys further teaches wherein the housing is rotatably mounted to the main body at a location between the first and second ends (note based on labeled figures 1 above, the housing is mounted rotatably to the main body between the first and second ends).

Regarding Claim 9, Tonderys in view of Conrad teaches the limitations of claim 7, as described above, and Tonderys further teaches wherein the hand vacuum cleaner has an upper end (Fig. 1, labeled below) and a lower end (Fig. 1, labeled below) and, when the housing is in emptying position, the first end faces downwardly (Fig. 7, labeled above)  and the second end faces upwardly (Fig 7, labeled above).  

    PNG
    media_image4.png
    316
    794
    media_image4.png
    Greyscale


Regarding Claim 10, Tonderys in view of Conrad teaches the limitations of claim 7, as described above, and Tonderys further teaches wherein the filter is located in the portion 10of the filter chamber provided in the housing (Fig. 4).  

Regarding Claim 12, Tonderys in view of Conrad teaches the limitations of claim 7, as described above, and Tonderys further teaches wherein the air treatment chamber (Ref. 106, Fig.3)  is positioned in the air flow passage downstream from the dirty air inlet (Ref. 120, Fig. 1&3), the filter is 20positioned in the air flow passage downstream from the air treatment chamber (Ref. 108, Fig. 3) and the suction motor is positioned in the air flow passage downstream from the filter wherein the air treatment chamber, the filter and the suction motor are arranged linearly when the housing is in the in use position (Fig. 4).  

Regarding Claim 13, Tonderys teaches a hand vacuum cleaner (Ref. 100, Fig. 1, [0063]) having a front end (Ref. 142, Fig.1, [0063]) and a rear end (Ref. 140, Fig. 1, [0063]) and a longitudinal axis (Ref. 116, Fig. 1, [0063]) extending between the front and rear ends, the hand vacuum cleaner comprising: 
(a) a main body (Ref. 102, Fig. 102, [0063]); 
(b) an air flow passage extending from a dirty air inlet (Ref. 120, Fig. 4, [0065]) wherein an air treatment chamber (Ref. 106, Fig. 1, [0063]), a filter (Ref. 124, Fig. 7, [0069]) in a filter chamber (Ref. 108, Fig. 1, [0066]) and a suction motor (Ref. 126, Fig. 1-4, [0063]) are provided in the air flow passage; 
(c) a housing (Ref. 110, Fig. 3, [0066], external portion of 110) moveably mounted to the main body, the housing including at least a portion of the air treatment chamber (Ref. 110, Fig. 1, [0066], internal portion of 110)and at least a portion of the filter chamber (Ref. 108, Fig. 1, [0066]), the housing moveable between an in use position (Fig. 1) in which each of the air treatment chamber and the filter chamber are closed and an emptying position (Fig. 3) in which the each of the air treatment chamber and the filter chamber are open, a first end of the housing (Fig. 1, Labeled below) of the housing having an open end of the air treatment chamber when the housing is in the emptying position (Fig. 3&7) a second end of the housing (Fig. 1, Labeled below) longitudinally spaced from the first end having a member (Ref. 154, [0070], Fig. 6) which separates the air treatment chamber from the filter when the housing is in the emptying position, wherein as the housing is moved from the in use position to the emptying position, the first end is moved in a first direction (Fig. 3, Labeled below) and the second end is moved in a direction opposite to the first direction (Fig. 3, Labeled below).  
Tonderys teaches an airflow passage extending from a dirty air inlet but fails to explicitly teach a clean air outlet.  Conrad teaches a wand type hand vacuum cleaner and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean a surface.  Conrad further teaches a clean air outlet (Ref. 120, Fig. 1, [0204-0205]).  Conrad teaches the clean air outlet along with the idea of the airflow being from the dirty air inlet, as taught by Tonderys, to the clean air outlet [0204-0205].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the hand vacuum cleaner main body, as taught by Tonderys, with a clean air outlet, as taught by Conrad, since such a modification is merely an alternate equivalent structure to allow the hand vacuum cleaner to function as intended.

    PNG
    media_image6.png
    396
    838
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    378
    769
    media_image7.png
    Greyscale


Regarding Claim 14, Tonderys in view of Conrad teaches the limitations of claim 13, as described above, and Tonderys further teaches wherein the housing is moveably 15mounted to the main body at a location between the first and second ends (note based on labeled figures 1 above, the housing is mounted rotatably to the main body between the first and second ends)

Regarding Claim 15, Tonderys in view of Conrad teaches the limitations of claim 13, as described above, and Tonderys further teaches wherein the hand vacuum cleaner has an upper end (Fig. 1, labeled below) and a lower end (Fig. 1, labeled below) and, when the housing is in emptying position, the first end faces downwardly (Fig. 7, labeled above)  and the second end faces upwardly (Fig 7, labeled above).

    PNG
    media_image4.png
    316
    794
    media_image4.png
    Greyscale


Regarding Claim 16, Tonderys in view of Conrad teaches the limitations of claim 13, as described above, and Tonderys further teaches wherein the filter is located in the portion of the filter chamber provided in the housing (Fig. 1&7).  
Regarding Claim 18, Tonderys in view of Conrad teaches the limitations of claim 13, as described above, and Tonderys further teaches wherein the air treatment chamber (Ref. 106, Fig.3) is positioned in the air flow passage downstream from the dirty air inlet (Ref. 120, Fig. 1&3), the filter is positioned in the air flow passage downstream from the air treatment chamber (Ref. 108, Fig. 3) and the suction motor is positioned in the air flow passage downstream from the filter - 40 -wherein the air treatment chamber, the filter and the suction motor are arranged linearly when the housing is in the in use position (Fig. 4)

Regarding Claim 19, Tonderys in view of Conrad teaches the limitations of claim 7, as described above, and Tonderys further teaches wherein the member comprises a rear end wall of the air treatment chamber (Fig. 6 shows the member acting as a rear wall of the air treatment chamber).

Regarding Claim 20, Tonderys in view of Conrad teaches the limitations of claim 13, as described above, and further teaches wherein the member comprises an outlet conduit of the air treatment chamber (the outlet conduit is considered the screen portion of the member as described in [0070]).

Response to Arguments
Applicant's arguments filed on 14 March, 2022 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant has amended claim 1 to recite that the filter chamber is provided in a filter housing and in the emptying position a portion of the filter housing is moved with respect to a remainder of the filter housing whereby the filter chamber is opened and argues Tonderys does not disclose or suggest that in the emptying position a portion of the filter housing is moved with respect to a remainder of the filter housing whereby the filter chamber is opened.  However, upon further review and consideration, examiner respectfully disagrees and Tonderys still meets the limitations of amended claim 1, as set forth in the 103 rejection above.  Figure 6 shows that the movable part of the housing overlaps with the filter housing and is a part of the filter chamber.  Due to the contact of the filter chamber with the filter housing there is some movement with respect to a remainder of the filter housing. 

Regarding Claim 7 & 13, Applicant has amended claim 7 and claim 13 to recite that a first end of the housing has an open end of the air treatment chamber when the housing is in the emptying position and a second end of the housing longitudinally spaced from the first end has a member which separates the air treatment chamber from the filter when the housing is in the emptying position and argues Tonderys does not disclose or suggest the amended feature.  However, upon further review and consideration, examiner respectfully disagrees and Tonderys still meets the limitations of amended claim 7, as set forth in the 103 rejection above.  The member (Ref. 154) is shown to separate the air treatment chamber from the filter chamber.  Even while in the emptying position this screen member still acts to separate the air treatment chamber and the filter chamber.  When Tonderys is in the open position, the screen still separates the filter chamber away from the air treatment chamber due to not being required to move with the air treatment chamber. 

Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11,  Tonderys, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-10, 12-16, and 18-20, as described above, but Tonderys, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious an open end of the filter chamber is provided at the second end of the housing longitudinally spaced from the first end and the open end of the filter chamber extends in a second plane that is parallel to the first plane, and in combination with the recited features of claim 11.
Regarding Claim 17, Tonderys, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-10, 12-16, and 18-20, as described above, but Tonderys, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious an open end of the filter chamber is provided at the second end of the housing longitudinally spaced from the first end and the open end of the filter chamber extends in a second plane that is parallel to the first plane, and in combination with the recited features of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrad (2020/0383544), Conrad (2020/0230623), Conrad (2019/0328188), Super (6,493,903), and Nelle (5,060,341) teach a vacuum cleaner with movable parts and can be considered analogous art because it is within the same field of endeavor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723